Citation Nr: 1218261	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-22 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date prior to February 14, 1991 for the grant of service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Winston-Salem RO that denied an earlier effective date for the grant of service connection for PTSD.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.


FINDINGS OF FACT

1. The Veteran's claim of service connection for PTSD was denied in December 1982 and the Veteran did not complete an appeal of the rating decision.

2. The Veteran's reopened claim of service connection for PTSD was received in April 1986; was remanded by the Board in March 1988 and was denied by the Board in August 1989.

3. The Veteran's petition to reopen his claim of service connection for PTSD was received on February 14, 1991; the benefit was granted in a January 2004 rating decision which assigned a 100 percent rating effective February 14, 1991, the date the claim to reopen was received; the Veteran was apprised of his appellate rights but he did not appeal this decision within one year of notification.

4.  In August 2005, the RO received the Veteran's claim for an earlier effective date for the grant of service connection for PTSD. 





CONCLUSION OF LAW

The Veteran's current claim for an earlier effective date for the award of service connection for PTSD was not timely filed and the matter must be dismissed as a matter of law.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.302 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented at 38 C.F.R. § 3.159 (2011), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007). 

As the earlier effective date claim cannot be substantiated as a matter of law, the VCAA notice is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).
Legal Criteria and Analysis

The Veteran contends that he is entitled to an effective date earlier than February 14, 1991 for the grant of service connection for PTSD.  His contention is based on his belief that there was no final denial of the claim following the Board's March 1988 remand. However, the record indicates that the claim was denied by the Board in August 1989 and the Veteran was so apprised by letter.

A January 2004 rating decision granted service connection for PTSD effective February 14, 1991, which is the date the Veteran's petition to reopen his previously denied claim was received.  The Veteran did not timely appeal this decision.  Thus, it is final as to the effective date for the award of service connection PTSD.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302. 

The Veteran's claim for an earlier effective date for the grant of service connection was received in August 2005.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Under the applicable criteria, the effective date of an award of disability compensation based on an original claim for direct service connection or a claim reopened after final disallowance shall be the date following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Id. 

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 

In August 2006, the Court held in Rudd v. Nicholson, 20 Vet. App. 296 (2006) that where a rating decision which established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE or by a petition to reopen the claim based upon new and material evidence. 

In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 29; see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc). 

Based on the precedential Court decision in Rudd, and as more fully explained hereinbelow, the Veteran's claim for an earlier effective date for the award of service connection for PTSD must be dismissed. 

In Leonard v. Nicholson, the Federal Circuit determined that, even when a Veteran has filed a petition to reopen a claim, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"). 

Thus, the only way the Veteran could attempt to overcome the finality of a prior decision - in an attempt to gain an earlier effective date - is to request a revision of a relevant rating decision or rating decisions that were issued prior to January 2004 based on CUE.  See Cook, 318 F.3d at 1339; see also 38 U.S.C.A. § 5109A (a) (West 2002) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.").  

As noted previously, the Veteran contends that there was no prior final denial of an earlier claim that was remanded by the Board in March 1988.  The record shows, however, that the matter was eventually decided and denied by the Board in an August 1989 decision.  This decision was sent to the Veteran at the most recent address of record at that time and that it was not returned as undeliverable.  Thus, in order to attempt to obtain an earlier effective date, the Veteran must allege CUE in the Board's August 1989 decision.  

However, as the Veteran has not specifically pled CUE as required by regulation (i.e., he has not alleged error of fact or law with any specificity nor alleged how if any such error is of record, it would have altered the outcome of his claim), the Board will not adjudicate a CUE claim in this matter.  38 C.F.R. § 20.1404(b). 

In the absence of a properly filed CUE claim, no valid claim for an earlier effective date has been raised.  Accordingly, the Board must, under Rudd, dismiss the matter due to the lack of a proper claim.


ORDER

The claim for an effective date prior to February 14, 1991 for the award of service connection for PTSD is dismissed. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


